Title: From Thomas Jefferson to John Hollins, 14 June 1808
From: Jefferson, Thomas
To: Hollins, John


                  
                     Th: Jefferson to mr Hollins 
                     
                     June 14. 08
                  
                  Do you forget promises, or do I recollect what never happened? I think you were to send me a package (of whatever size they are from 1. to 200 ℔) of Moka coffee, and a box of Florence wine as a sample with permission to ask for more if I found it good. if this was not so, I will pray you now to send me those articles by any vessel coming to this place or it’s vicinity. I left your friends in Albemarle all well. mr Nicholas was at Monticello the day before I left it. I am sorry the rapidity of your movements when there prevented my arrival in time to hope a visit from mrs Hollins and yourself, which would have given me real pleasure. I salute you with great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               